DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKirdy (US 2013/0032634).

McKirdy teaches (para 0125):
“[0125] In still yet another embodiment, the system may enables medical devices to have similar data capture capabilities, where a device like a blood glucose meter can display a digital barcode (QR code) that has information related to the test results of the user. For example, the digital barcode display can have an embedded URL that allows ANY mobile device scanning application to be able to send the data to a predetermined web server (this requires no need for any mobile application development). Moreover, multiple test results can be inside the dynamic QR code display.”


A blood glucose meter is an analyte detector that responds to an external source (blood).
A QR code is generated that carries the result of the glucose test.
Implicit in this is that there must be comparisons against a reference. As a background:
From: https://engineering.mit.edu/engage/ask-an-engineer/how-do-glucometers-work/
That’s where the glucometer comes in. “Current glucometers use test strips containing glucose oxidase, an enzyme that reacts to glucose in the blood droplet, and an interface to an electrode inside the meter,” explains Michael Strano, the Charles and Hilda Roddey Associate Professor of Chemical Engineering at MIT. “When the strip is inserted into the meter, the flux of the glucose reaction generates an electrical signal,” he says. “The glucometer is calibrated so the number appearing in its digital readout corresponds to the strength of the electrical current: The more glucose in the sample, the higher the number.”
So a glucose meter measures an electrical signal based on a glucose reaction. That electrical signal must be converted into a glucose level. Implicit in that conversion is knowledge of reference values – i.e. what electrical signal level corresponds to what blood glucose level? Built into the programming of the glucose meter must be knowledge of expected electrical current values that correspond to different blood glucose levels.

A plurality of test results can be conveyed in a single QR code.
Regarding particularly claims 10 and 20, McKirdy shows that the test results of any chemical detection can be transmitted in the form of a QR code. Therefore the 
Regarding claims 3 and 13, the devices involved in transmitting and receiving the the QR code are networked.

Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over McKirdy as applied to claim above, in view of Murdoch et al. (US 20070205370).
Regarding particularly claims 21 and 22, McKirdy shows that the test results of any detection can be transmitted in the form of a QR code. Therefore the principle that McKirdy teaches can be employed in a digital radiation detector – that is, the results of any digital radiation sensing can lead to the generation of a QR code which carries the test results. Taking digital test data and converting those test results into a QR code is mere programming.
Murdoch et al. shows a digital radiation detector, the results of which could be conveyed in the form of a barcode as McKirdy does.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DANIEL A HESS/Primary Examiner, Art Unit 2876